 



Exhibit 10.3
INTELLECT NEUROSCIENCES, INC.
2006 EQUITY INCENTIVE PLAN
1. Purpose and Eligibility. The purpose of this 2006 Equity Incentive Plan (the
“Plan”) of Intellect Neurosciences, Inc., a Delaware corporation (the “Company”)
is to provide stock options, stock issuances and other equity interests in the
Company (each, an “Award”) to (a) key employees, officers, directors,
consultants and advisors of the Company and its Subsidiaries and (b) any other
Person who is determined by the Board to have made (or is expected to make)
contributions to the Company and or its Subsidiaries, in each case in order to
encourage ownership of the capital stock of the Company to attract such
individuals, induce them to work for the benefit of the Company or its
Subsidiaries and to motivate such persons to promote the success of the Company
and its Subsidiaries. Any person to whom an Award has been granted under the
Plan is called a “Participant.” Additional definitions are contained in
Section 10.
2. Administration.
     a. Administration by Board of Directors. The Plan will be administered by
the Board of Directors of the Company (the “Board”). The Board, in its sole
discretion, shall have the authority to grant and amend Awards, to adopt, amend
and repeal rules relating to the Plan and to interpret and correct the
provisions of the Plan and any Award. The Board shall have authority, subject to
the express limitations of the Plan, (i) to construe and determine the
respective Stock Option Agreement, Awards and the Plan, (ii) to prescribe, amend
and rescind rules and regulations relating to the Plan and any Awards, (iii) to
determine the terms and provisions of the respective Stock Option Agreements and
Awards, which need not be identical, (iv) to initiate an Option Exchange
Program, (v) adopt any necessary sub-plan applicable to residents of any
specified jurisdiction as it deems necessary in order to comply with the law
applicable to the Company, its subsidiaries or any Participant or to otherwise
facilitate the administration of the Plan, which sub-plans may include
additional restrictions or conditions applicable to stock options or shares of
stock, and (vi) to make all other determinations in the judgment of the Board of
Directors necessary or desirable for the administration and interpretation of
the Plan. The Board may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any Stock Option Agreement or Award in the
manner and to the extent it shall deem expedient to carry the Plan, any Stock
Option Agreement or Award into effect and it shall be the sole and final judge
of such expediency. All decisions by the Board shall be final and binding on all
interested persons. Neither the Company nor any member of the Board shall be
liable for any action or determination relating to the Plan.
     b. Appointment of Committee. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to the Compensation
Committee (the “Committee”). All references in the Plan to the “Board” shall
mean such Committee or the Board. In the absence of full delegation, the Board
may also consult with the Committee, which shall make recommendations, with
respect to Participants eligible to receive Awards and the number of shares
subject to the Award, to the Board for its review and final approval.

1



--------------------------------------------------------------------------------



 



     c. Delegation to Executive Officers. To the extent permitted by applicable
law, the Board may delegate to one or more executive officers of the Company the
power to grant Awards and exercise such other powers under the Plan as the Board
may determine, provided that the Board shall fix the maximum number of Awards to
be granted and the maximum number of shares issuable to any one Participant
pursuant to Awards granted by such executive officers.
     d. Applicability of Section Rule 16b-3. Anything to the contrary in the
foregoing notwithstanding if, or at such time as, the Common Stock is or becomes
registered under Section 12 of the Exchange Act of 1934, as amended (the
“Exchange Act”), or any successor statute, the Plan shall be administered in a
manner consistent with Rule 16b-3 promulgated thereunder, as it may be amended
from time to time, or any successor rules (“Rule 16b-3”), such that all
subsequent grants of Awards hereunder to Reporting Persons, as hereinafter
defined, shall be exempt under such rule. Those provisions of the Plan which
make express reference to Rule 16b-3 or which are required in order for certain
option transactions to qualify for exemption under Rule 16b-3 shall apply only
to such persons as are required to file reports under Section 16 (a) of the
Exchange Act (a “Reporting Person”).
     e. Applicability of Section 162 (m). Any provisions in this Plan to the
contrary notwithstanding, whenever the Board is authorized to exercise its
discretion in the administration or amendment of this Plan or any Award
hereunder or otherwise, the Board may not exercise such discretion in a manner
that would cause any outstanding Award that would otherwise qualify as
performance-based compensation under Section 162 (m) of the Code to fail to so
qualify under Section 162 (m).
3. Stock Available for Awards.
     a. Number of Shares. Subject to adjustment under Section 3(c), the
aggregate number of shares of Common Stock of the Company (the “Common Stock”)
that may be issued pursuant to the Plan is 12,000,000. If any Award expires, or
is terminated, surrendered or forfeited, in whole or in part, the unissued
Common Stock covered by such Award shall again be available for the grant of
Awards under the Plan. If an Award granted under the Plan shall expire or
terminate for any reason without having been exercised in full, the unpurchased
shares subject to such Award shall again be available for subsequent Awards
under the Plan, and if shares of Common Stock issued pursuant to the Plan are
repurchased by, or are surrendered or forfeited to, the Company at no more than
the price paid for such shares, such shares of Common Stock shall again be
available for the grant of Awards under the Plan. Shares issued under the Plan
may consist in whole or in part of authorized but unissued shares or treasury
shares.
     b. Per-Participant Limit. Subject to adjustment under Section 3(c), no
Participant may be granted Awards during any one fiscal year to purchase more
than 8,000,000 shares of Common Stock.
     c. Adjustment to Common Stock. Subject to Section 7, in the event of any
stock split, reverse stock split stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off, split-up, sale of all or substantially all of
the Company’s assets (other than a transaction to merely change the state of
incorporation) or other similar change in capitalization or similar

2



--------------------------------------------------------------------------------



 



event, (i) the number and class of securities available for Awards under the
Plan and the per-Participant share limit, (ii) the number and class of
securities, vesting schedule and exercise price per share subject to each
outstanding Option, (iii) the repurchase price per security subject to
repurchase, and (iv) the terms of each other outstanding Award shall be adjusted
by the Company (or substituted Awards may be made if applicable) to the extent
the Board shall determine, in good faith, that such an adjustment (or
substitution) is appropriate. Notwithstanding the foregoing, any adjustments
made with respect to Incentive Stock Option (as defined below) shall be made
only after the Board determines whether such adjustment would constitute a
“modification” of such Incentive Stock Option (as such term is defined in
Section 424(h) of the Code, as amended, or any successor statute) or would cause
any adverse tax consequences for the holders of such Incentive Stock Options. If
the Board determines that such adjustment would constitute a modification of
such Incentive Stock Option, the Board make refrain form making such adjustment
unless the holder of such Incentive Stock Option specifically requests in
writing that the adjustment be made and that the holder has full knowledge of
the consequences of the adjustment on such holder’s income tax treatment with
respect to the Incentive Stock Option.
4. Stock Options.
     a. General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option and the shares of Common
Stock issued upon the exercise of each Option, including, but not limited to,
vesting provisions, repurchase provisions and restrictions relating to
applicable federal or state securities laws. Each Option will be evidenced by a
Stock Option Agreement, consisting of a Notice of Stock Option Award and a Stock
Option Award Agreement (collectively, a “Stock Option Agreement”).
     b. Incentive Stock Options. An Option that the Board intends to be an
incentive stock option (an “Incentive Stock Option”) as defined in Section 422
of the Code, as amended, or any successor statute (“Section 422”), shall be
granted only to an employee of the Company and shall be subject to and shall be
construed consistently with the requirements of Section 422 and regulations
thereunder. The Board and the Company shall have no liability if an Option or
any part thereof that is intended to be an Incentive Stock Option does not
qualify as such. An Option or any part thereof that does not qualify as an
Incentive Stock Option is referred to herein as a “Nonstatutory Stock Option” or
“Nonqualified Stock Option.”
     c. Dollar Limitation. For so long as the Code shall so provide, Options
granted to any employee under the Plan (and any other incentive stock option
plans of the Company) which are intended to qualify as Incentive Stock Options
shall not qualify as Incentive Stock Options to the extent that such Options, in
the aggregate, become exercisable for the first time in any one calendar year
for shares of Common Stock with an aggregate fair market value (determined as of
the respective date or dates of grant) of more than $100,000. The amount of
Incentive Stock Options which exceed such $100,000 limitation shall be deemed to
be Nonqualified Stock Options. For the purpose of this limitation, unless
otherwise required by the Code or regulations of the Internal Revenue Service or
determined by the Board, Options shall be taken into account in the order
granted, and the Board may designate that portion of any Incentive Stock Option
that

3



--------------------------------------------------------------------------------



 



shall be treated as Nonqualified Option in the event that the provisions of this
paragraph apply to a portion of any Option. The designation described in the
preceding sentence may be made at such time as the Committee considers
appropriate, including after the issuance of the Option or at the time of its
exercise.
     d. Exercise Price. The Board shall establish the exercise price (or
determine the method by which the exercise price shall be determined) at the
time each Option is granted and specify the exercise price in the applicable
Stock Option Agreement, provided, however, in no event may the per share
exercise price be less than the then Fair Market Value (as defined below) of the
Common Stock. In the case of an Incentive Stock Option granted to a Participant
who, at the time of grant of such Option, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
parent or subsidiary, then the exercise price shall be no less than 110% of the
fair market value of the Common Stock on the date of grant. In the case of a
grant of an Incentive Stock Option to any other Participant, the exercise price
shall be no less than 100% of the fair market value of the Common Stock on the
date of grant.
     e. Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
Stock Option Agreement; provided, that the term of any Incentive Stock Option
may not be more than ten (10) years from the date of grant. In the case of an
Incentive Stock Option granted to a Participant who, at the time of grant of
such Option, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any parent or subsidiary, the
term of the Option shall be no longer than ten (10) years from the date of
grant.
     f. Exercise of Option. Options may be exercised only by delivery to the
Company of a written notice of exercise signed by the proper person together
with payment in full as specified in Section 4(g) and the Stock Option Agreement
for the number of shares for which the Option is exercised.
     g. Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option shall be paid for by one or any combination of the following forms of
payment as permitted by the Board in its sole and absolute discretion:
          i. by check payable to the order of the Company;
          ii. only if the Common Stock is then publicly traded, by delivery of
an irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price, or delivery
by the Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price;
          iii. to the extent explicitly provided in the applicable Stock Option
Agreement, by delivery of shares of Common Stock owned by the Participant valued
at fair market value (as determined by the Board or as determined pursuant to
the applicable Stock Option Agreement); or

4



--------------------------------------------------------------------------------



 



          iv. payment of such other lawful consideration as the Board may
determine.
The Board shall determine in its sole and absolute discretion and subject to
securities laws and its Insider Trading Policy whether to accept consideration
other than cash. The fair market value of any shares of the Company’s Common
Stock or other non-cash consideration which may be delivered upon exercise of an
Option shall be determined in such manner as may be prescribed by the Board.
     h. Acceleration, Extension, Etc. The Board may, in its sole discretion, and
in all instances subject to any relevant tax and accounting considerations which
may adversely impact or impair the Company, (i) accelerate the date or dates on
which all or any particular Options or Awards granted under the Plan may be
exercised, or (ii) extend the dates during which all or any particular Options
or Awards granted under the Plan may be exercised; provided, however, in no
event may any extension exceed the lesser of the option term permitted under
Section 4(e) herein or the term set forth in the governing Stock Option
Agreement.
     i. Determination of Fair Market Value. If, at the time an Option is granted
under the Plan, the Company’s Common Stock is publicly traded under the Exchange
Act, “fair market value” shall mean (i) if the Common Stock is listed on any
established stock exchange, its fair market value shall be the last reported
sales price for such stock (on that date) or the closing bid, if no sales were
reported as quoted on such exchange or system as reported in The Wall Street
Journal or such other source as the Board deems reliable; or (ii) the average of
the closing bid and asked prices last quoted (on that date) by an established
quotation service for over-the-counter securities, if the Common Stock is not
reported on a national market system. In the absence of an established market
for the Common Stock, the fair market value thereof shall be determined in good
faith by the Board after taking into consideration all factors which it deems
appropriate.
5. Restricted Stock.
     a. Grants. The Board may grant Awards entitling recipients to acquire
shares of Common Stock, subject to (i) delivery to the Company by the
Participant of a check in an amount at least equal to the par value of the
shares purchased, and (ii) the right of the Company to repurchase all or part of
such shares at their issue price or other stated or formula price from the
Participant in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award (each, a
“Restricted Stock Award”).
     b. Terms and Conditions. The Board shall determine the terms and conditions
of any such Restricted Stock Award. Any stock certificates issued in respect of
a Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). After
the expiration of the applicable restriction periods, the Company (or such
designee) shall deliver the certificates no longer subject to such restrictions
to the Participant or, if the Participant has died, to the beneficiary
designated by a Participant, in a manner determined by the Board, to receive
amounts due or exercise rights of the Participant in

5



--------------------------------------------------------------------------------



 



the event of the Participant’s death (the “Designated Beneficiary”). In the
absence of an effective designation by a Participant, Designated Beneficiary
shall mean the Participant’s estate.
6. Other Stock-Based Awards. The Board shall have the right to grant other
Awards based upon the Common Stock having such terms and conditions as the Board
may determine, including, without limitation, the grant of shares based upon
certain conditions, the grant of securities convertible into Common Stock and
the grant of stock appreciation rights, phantom stock awards or stock units.
7. General Provisions Applicable to Awards.
     a. Transferability of Awards. Except as the Board may otherwise determine
or provide in an Award, Awards shall not be sold, assigned, transferred, pledged
or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the life of the Participant, shall be exercisable only
by the Participant; provided, however, except as the Board may otherwise
determine or provide in an Award, that Nonstatutory Options and Restricted Stock
Awards may be transferred pursuant to a qualified domestic relations order (as
defined in Employee Retirement Income Security Act of 1974, as amended) or to a
grantor-retained annuity trust or a similar estate-planning vehicle in which the
trust is bound by all provisions of the Stock Option Agreement and Restricted
Stock Award, which are applicable to the Participant. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees.
     b. Documentation. Each Award under the Plan shall be evidenced by a written
instrument in such form as the Board shall determine or as executed by an
officer of the Company pursuant to authority delegated by the Board. Each Award
may contain terms and conditions in addition to those set forth in the Plan,
provided that such terms and conditions do not contravene the provisions of the
Plan or applicable law.
     c. Board Discretion. The terms of each type of Award need not be identical,
and the Board need not treat Participants uniformly.
     d. Additional Award Provisions. The Board may, in its sole discretion,
include additional provisions in any Stock Option Agreement, Restricted Stock
Award or other Award granted under the Plan, including without limitation
restrictions on transfer, repurchase rights, commitments to pay cash bonuses, to
make, arrange for or guaranty loans or to transfer other property to
Participants upon exercise of Awards, or transfer other property to Participants
upon exercise of Awards, or such other provisions as shall be determined by the
Board; provided that such additional provisions shall not be inconsistent with
any other term or condition of the Plan or applicable law.
     e. Termination of Status. The Board shall determine the effect on an Award
of the disability (as defined in Code Section 22(e)(3)), death, retirement,
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator,

6



--------------------------------------------------------------------------------



 



guardian or Designated Beneficiary, may exercise rights under the Award, subject
to applicable law and the provisions of the Code related to Incentive Stock
Options.
     f. Change of Control of the Company.
          i. Unless otherwise expressly provided in the applicable Stock Option
Agreement or Restricted Stock Award or other Award, in connection with the
occurrence of a Change in Control (as defined below), the Board shall, in its
sole discretion as to any outstanding Award (including any portion thereof; on
the same basis or on different bases, as the Board shall specify), take one or
any combination of the following actions:
               A. make appropriate provision for the continuation of such Award
by the Company or the assumption of such Award by the surviving or acquiring
entity and by substituting on an equitable basis for the shares then subject to
such Award either (x) the consideration payable with respect to the outstanding
shares of Common Stock in connection with the Change of Control, (y) shares of
stock of the surviving or acquiring corporation or (z) such other securities as
the Board deems appropriate, the fair market value of which (as determined by
the Board in its sole discretion) shall not materially differ from the fair
market value of the shares of Common Stock subject to such Award immediately
preceding the Change of Control;
               B. accelerate the date of exercise or vesting of such Award; or
               C. permit the exchange of such Award for the right to participate
in any stock option or other employee benefit plan of any successor corporation.
               D. For the purpose of this Agreement, a “Change of Control” shall
mean:
     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the then
outstanding shares of voting stock of the Company (the “Outstanding Voting
Stock”); provided, however, that any acquisition by the Company or its
subsidiaries, or any employee benefit plan (or related trust) of the Company or
its subsidiaries of 50% or more of Outstanding Voting Stock shall not constitute
a Change in Control; and provided, further, that any acquisition by a
corporation with respect to which, following such acquisition, more than 50% of
the then outstanding shares of common stock of such corporation, is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Voting Stock immediately prior to such acquisition in substantially the same

7



--------------------------------------------------------------------------------



 



proportion as their ownership, immediately prior to such acquisition, of the
Outstanding Voting Stock, shall not constitute a Change in Control; or
     (b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute a majority of the
members of this Board; provided that any individual who becomes a director after
the Effective Date whose election or nomination for election by the Company’s
Shareholders was approved by a majority of the members of the Incumbent
Directors (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened “election
contest” relating to the election of the Directors of the Company (as such terms
are used in Rule 14a-11 under the Exchange Act), “tender offer” (as such term is
used in Section 14(d) of the Exchange Act) or a proposed Merger (as defined
below) shall be deemed to be members of the Incumbent Directors; or
     (c) The consummation of (i) a reorganization, merger or consolidation (any
of the foregoing, a “Merger”), in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Voting Stock immediately prior to such Merger do not,
following such Merger, beneficially own, directly or indirectly, more than 50%
of the then outstanding shares of common stock of the corporation resulting from
Merger, (ii) a complete liquidation or dissolution of the Company or (iii) the
sale or other disposition of all or substantially all of the assets of the
Company, excluding a sale or other disposition of assets to a subsidiary of the
Company.
     g. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Board shall notify each Participant as soon as
practicable prior to the effective date of such proposed transaction. The Board
in its sole discretion may provide for a Participant to have the right to
exercise his or her Award until fifteen (15) days prior to such transaction as
to all of the shares of Common Stock covered by the Option or Award, including
shares as to which the Option or Award would not otherwise be exercisable, which
exercise may in the sole discretion of the Board, be made subject to and
conditioned upon the consummation of such proposed transaction. In addition, the
Board may provide that any Company repurchase option applicable to any shares of
Common Stock purchased upon exercise of an Option or Award shall lapse as to all
such shares of Common Stock, provided the proposed dissolution and liquidation
takes place at the time and in the manner contemplated. To the extent it has not
been previously exercised, an Award will terminate upon the consummation of such
proposed action.
     h. Assumption of Options Upon Certain Events. In connection with a merger
or consolidation of an entity with the Company or the acquisition by the Company
of property or

8



--------------------------------------------------------------------------------



 



stock of an entity, the Board may grant Awards under the Plan in substitution
for stock and stock-based awards issued by such entity or an affiliate thereof.
     i. The substitute Awards shall be granted on such terms and conditions as
the Board considers appropriate in the circumstances.
     j. Parachute Payments and Parachute Awards. Notwithstanding the provisions
of Section 7(f), if, in connection with a Change of Control described therein, a
tax under Section 4999 of the Code would be imposed on the Participant (after
taking into account the exceptions set forth in Sections 280G(b)(4) and
280G(b)(5) of the Code, if applicable), then the number of Awards which shall
become exercisable, realizable or vested as provided in such Section shall be
reduced (or delayed), to the minimum extent necessary, so that no such tax would
be imposed on the Participant (the Awards not becoming so accelerated,
realizable or vested, the “Parachute Awards”); provided, however, that if the
“aggregate present value” of the Parachute Awards would exceed the tax that, but
for this sentence, would be imposed on the Participant under Section 4999 of the
Code in connection with the Change of Control, then the Awards shall become
immediately exercisable, realizable and vested without regard to the provisions
of this sentence. For purposes of the preceding sentence, the “aggregate present
value” of an Award shall be calculated on an after-tax basis (other than taxes
imposed by Section 4999 of the Code) and shall be based on economic principles
rather than the principles set forth under Section 280G of the Code and the
regulations promulgated thereunder. All determinations required to be made under
this Section 7(j) shall be made by the Company.
     k. Amendment of Awards. The Board may amend, modify or terminate any
outstanding Award including, but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant’s consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant.
     l. Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
     m. Acceleration. The Board may at any time provide that any Options shall
become immediately exercisable in full or in part, that any Restricted Stock
Awards shall be free of some or all restrictions, or that any other stock-based
Awards may become exercisable in full or in part or free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be, despite the fact that the foregoing actions may (i) cause the
application of Sections 280G and 4999 of the Code if a change in control of the
Company occurs, or (ii) disqualify all or part of the Option as an Incentive
Stock Option.

9



--------------------------------------------------------------------------------



 



8. Withholding. The Company shall have the right to deduct from payments of any
kind otherwise due to the optionee or recipient of an Award any federal, state
or local taxes of any kind required by law to be withheld with respect to any
shares issued upon exercise of Options under the Plan or the purchase of shares
subject to the Award. Subject to the prior approval of the Company, including
without limitation, its determination that such withholding complies with
applicable tax and securities laws,, which may be withheld by the Company in its
sole discretion, the optionee or recipient of an Award may elect to satisfy such
obligation, in whole or in part, (a) by causing the Company to withhold shares
of Common Stock otherwise issuable pursuant to the exercise of an Option or the
purchase of shares subject to an Award or (b) by delivering to the Company
shares of Common Stock already owned by the optionee or Award recipient of an
Award. The shares so delivered or withheld shall have a fair market value of the
shares used to satisfy such withholding obligation as shall be determined by the
Company as of the date that the amount of tax to be withheld is to be
determined. An optionee or recipient of an Award who has made an election
pursuant to this Section may only satisfy his or her withholding obligation with
shares of Common Stock which are not subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements.
9. No Exercise of Option if Engagement or Employment Terminated for Cause. If
the employment or engagement of any Participant is terminated “for Cause,” the
Award may terminate, upon a determination of the Board, on the date of such
termination and the Option shall thereupon not be exercisable to any extent
whatsoever and the Company shall have the right to repurchase any shares of
Common Stock subject to a Restricted Stock Award whether or not such shares have
vested. For purposes of this Section 9, “for Cause” shall be defined as follows:
(i) if the Participant has executed an employment agreement, the definition of
“cause” contained therein, if any, shall govern, or (ii) conduct, as determined
by the Board of Directors, involving one or more of the following: (a) gross
misconduct; or (b) the commission of an act of embezzlement, fraud or theft,
which results in economic loss, damage or injury to the Company; or (c) the
unauthorized disclosure of any trade secret or confidential information of the
Company (or any client, customer, supplier or other third party who has a
business relationship with the Company) or the violation of any noncompetition
or nonsolicitation covenant or assignment of inventions obligation with the
Company; or (d) the commission of an act which constitutes unfair competition
with the Company or which induces any customer or prospective customer of the
Company to breach a contract with the Company or to decline to do business with
the Company; or (e) the indictment of the Participant for a felony or serious
misdemeanor offense, either in connection with the performance of his or her
obligations to the Company or which shall adversely affect the Participant’s
ability to perform such obligations; or (f) the commission of an act of fraud or
breach of fiduciary duty which results in loss, damage or injury to the Company;
or (g) the failure of the Participant to perform in a material respect his or
her employment, consulting or advisory obligations without proper cause; or
(h) intentional violation of securities laws or the Company’s Insider Trading
Policy. In making such determination, the Board shall act fairly and in utmost
good faith. The Board may in its discretion waive or modify the provisions of
this Section at a meeting of the Board with respect to any individual
Participant with regard to the facts and circumstances of any particular
situation involving a determination under this Section.

10



--------------------------------------------------------------------------------



 



10. Miscellaneous.
     a. Definitions.
          i. “Company,” for purposes of eligibility under the Plan, shall
include any present or future subsidiary corporations of Intellect
Neurosciences, Inc., as defined in Section 424(f) of the Code (a “Subsidiary”),
and any present or future parent corporation of the Company, as defined in
Section 424(e) of the Code. For purposes of Awards other than Incentive Stock
Options, the term “Company” shall include any other business venture in which
the Company has a direct or indirect significant interest, as determined by the
Board in its sole discretion.
          ii. “Code” means the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.
          iii. “Employee” for purposes of eligibility under the Plan shall
include a person to whom an offer of employment has been extended by the
Company.
          iv. “Option Exchange Program” means a program whereby outstanding
options are exchanged for options with a lower exercise price.
     b. No Right To Employment or Other Status. No person shall have any claim
or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan.
     c. No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder thereof.
     d. Effective Date and Term of Plan. The Plan shall become effective on the
date on which it is adopted by the Board (the “Effective Date”. No Awards shall
be granted under the Plan after the completion of ten years from the date on
which the Plan was adopted by the Board, but Awards previously granted may
extend beyond that date.
     e. Amendment of Plan. The Board may amend, suspend or terminate the Plan or
any portion thereof at any time.
     f. Settlement of Awards. Any other provision of the Plan to the contrary
notwithstanding, if any provisions of the Plan permits a Participant, at his or
her election, to receive a cash settlement of Options or other Awards under the
Plan, or requires the Company to pay a cash settlement of Options or Awards
under the Plan, the Participant shall be entitled to receive the cash
settlement, and the Company shall be obligated to pay the cash settlement, only
if the Company determines, in its sole and absolute discretion, to make such
payment.

11



--------------------------------------------------------------------------------



 



     f. Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the state of
Delaware, without regard to any applicable conflicts of law.
Approvals
Original Plan:
Adopted by the Board of Directors on:
January 25, 2007
Approved by the stockholders on:
January 25, 2007

12